Exhibit 10.7

 

MILLENDO THERAPEUTICS, INC.

STOCK OPTION GRANT NOTICE
(2019 EQUITY INCENTIVE PLAN)

Millendo Therapeutics, Inc. (the “Company”), pursuant to its 2019 Equity
Incentive Plan (the “Plan”), hereby grants to Optionholder an option to purchase
the number of shares of the Company’s Common Stock set forth below.  This option
is subject to all of the terms and conditions as set forth in this Stock Option
Grant Notice, in the Option Agreement, the Plan and the Notice of Exercise, all
of which are attached hereto and incorporated herein in their
entirety.  Capitalized terms not explicitly defined herein but defined in the
Plan or the Option Agreement will have the same definitions as in the Plan or
the Option Agreement. If there is any conflict between the terms in this Stock
Option Grant Notice and the Plan, the terms of the Plan will control.

 

 

 

Optionholder:

 

Date of Grant:

 

Vesting Commencement Date:

 

Number of Shares Subject to Option:

 

Exercise Price (Per Share):

 

Total Exercise Price:

 

Expiration Date:

 

 

Type of Grant:           ☐  Incentive Stock
Option1                               ☐  Nonstatutory Stock Option

Exercise Schedule:     Same as Vesting Schedule

Vesting Schedule:      [______________, subject to Optionholder’s Continuous
Service as of each such date]

Payment:                    By one or a combination of the following items
(described in the Option Agreement):

☒    By cash, check, bank draft or money order payable to the Company

☐    Pursuant to a Regulation T Program if the shares are publicly traded

☐    By delivery of already-owned shares if the shares are publicly traded

☐    If and only to the extent this option is a Nonstatutory Stock Option, and
subject to the Company’s consent at the time of exercise, by a “net exercise”
arrangement

 

--------------------------------------------------------------------------------

1          If this is an Incentive Stock Option, it (plus other outstanding
Incentive Stock Options) cannot be first exercisable for more than $100,000 in
value (measured by exercise price) in any calendar year.  Any excess over
$100,000 is a Nonstatutory Stock Option.





1




Additional Terms/Acknowledgements:  Optionholder acknowledges receipt of, and
understands and agrees to, this Stock Option Grant Notice, the Option Agreement
and the Plan.  Optionholder acknowledges and agrees that this Stock Option Grant
Notice and the Option Agreement may not be modified, amended or revised except
as provided in the Plan.  Optionholder further acknowledges that as of the Date
of Grant, this Stock Option Grant Notice, the Option Agreement, and the Plan set
forth the entire understanding between Optionholder and the Company regarding
this option award and supersede all prior oral and written agreements, promises
and/or representations on that subject with the exception of, if applicable, (i)
equity awards previously granted and delivered to Optionholder, (ii) any
compensation recovery policy that is adopted by the Company or is otherwise
required by applicable law and (iii) any written employment agreement, severance
agreement, offer letter or other written agreement entered into between the
Company and Participant specifying the terms that should govern this specific
option.  By accepting this option, Optionholder consents to receive such
documents by electronic delivery and to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company.

 

 

 

 

 

 

MILLENDO THERAPEUTICS, INC.

    

OPTIONHOLDER:

 

 

 

By:

 

 

 

Signature

 

Signature

Title:

 

 

Date:

 

Date:

 

 

 

 

ATTACHMENTS:  Option Agreement, 2019 Equity Incentive Plan and Notice of
Exercise

 

 



2




 

ATTACHMENT I

MILLENDO THERAPEUTICS, INC.

 

OPTION AGREEMENT

(2019 EQUITY INCENTIVE PLAN)

(INCENTIVE STOCK OPTION OR NONSTATUTORY STOCK OPTION)

Pursuant to your Stock Option Grant Notice (“Grant Notice”) and this Option
Agreement, Millendo Therapeutics, Inc. (the “Company”) has granted you an option
under its 2019 Equity Incentive Plan (the “Plan”) to purchase the number of
shares of the Company’s Common Stock indicated in your Grant Notice at the
exercise price indicated in your Grant Notice.  The option is granted to you
effective as of the date of grant set forth in the Grant Notice (the “Date of
Grant”).  If there is any conflict between the terms in this Option Agreement
and the Plan, the terms of the Plan will control. Capitalized terms not
explicitly defined in this Option Agreement or in the Grant Notice but defined
in the Plan will have the same definitions as in the Plan.

The details of your option, in addition to those set forth in the Grant Notice
and the Plan, are as follows:

1.         VESTING.  Subject to the provisions contained herein, your option
will vest as provided in your Grant Notice.  Vesting will cease upon the
termination of your Continuous Service.

2.         NUMBER OF SHARES AND EXERCISE PRICE.  The number of shares of Common
Stock subject to your option and your exercise price per share in your Grant
Notice will be adjusted for Capitalization Adjustments.

3.         EXERCISE RESTRICTION FOR NON-EXEMPT EMPLOYEES.  If you are an
Employee eligible for overtime compensation under the Fair Labor Standards Act
of 1938, as amended (that is, a “Non-Exempt Employee”), and except as otherwise
provided in the Plan, you may not exercise your option until you have completed
at least six (6) months of Continuous Service measured from the Date of Grant,
even if you have already been an employee for more than six (6) months.
Consistent with the provisions of the Worker Economic Opportunity Act, you may
exercise your option as to any vested portion prior to such six (6) month
anniversary in the case of (i) your death or disability, (ii) a Corporate
Transaction in which your option is not assumed, continued or substituted, (iii)
a Change in Control or (iv) your termination of Continuous Service on your
“retirement” (as defined in the Company’s benefit plans).

4.         METHOD OF PAYMENT.  You must pay the full amount of the exercise
price for the shares you wish to exercise.  You may pay the exercise price in
cash or by check, bank draft or money order payable to the Company or in any
other manner permitted by your Grant Notice, which may include one or more of
the following:

(a)        Provided that at the time of exercise the Common Stock is publicly
traded, pursuant to a program developed under Regulation T as promulgated by the
Federal Reserve Board that, prior to the issuance of Common Stock, results in
either the receipt of cash (or check) by the Company or the receipt of
irrevocable instructions to pay the aggregate exercise price to the Company from
the sales proceeds.  This manner of payment is also known as a “broker-assisted
exercise”, “same day sale”, or “sell to cover”.





1




(b)       Provided that at the time of exercise the Common Stock is publicly
traded, by delivery to the Company (either by actual delivery or attestation) of
already-owned shares of Common Stock that are owned free and clear of any liens,
claims, encumbrances or security interests, and that are valued at Fair Market
Value on the date of exercise.  “Delivery” for these purposes, in the sole
discretion of the Company at the time you exercise your option, will include
delivery to the Company of your attestation of ownership of such shares of
Common Stock in a form approved by the Company.  You may not exercise your
option by delivery to the Company of Common Stock if doing so would violate the
provisions of any law, regulation or agreement restricting the redemption of the
Company’s stock.

(c)        If this option is a Nonstatutory Stock Option, subject to the consent
of the Company at the time of exercise, by a “net exercise” arrangement pursuant
to which the Company will reduce the number of shares of Common Stock issued
upon exercise of your option by the largest whole number of shares with a Fair
Market Value that does not exceed the aggregate exercise price.  You must pay
any remaining balance of the aggregate exercise price not satisfied by the “net
exercise” in cash or other permitted form of payment.  Shares of Common Stock
will no longer be outstanding under your option and will not be exercisable
thereafter if those shares (i) are used to pay the exercise price pursuant to
the “net exercise,” (ii) are delivered to you as a result of such exercise, and
(iii) are withheld to satisfy your tax withholding obligations.

5.         WHOLE SHARES.  You may exercise your option only for whole shares of
Common Stock.

6.         SECURITIES LAW COMPLIANCE.  In no event may you exercise your option
unless the shares of Common Stock issuable upon exercise are then registered
under the Securities Act or, if not registered, the Company has determined that
your exercise and the issuance of the shares would be exempt from the
registration requirements of the Securities Act.  The exercise of your option
also must comply with all other applicable laws and regulations governing your
option, and you may not exercise your option if the Company determines that such
exercise would not be in material compliance with such laws and regulations
(including any restrictions on exercise required for compliance with Treas. Reg.
1.401(k)-1(d)(3), if applicable).

7.         TERM.  You may not exercise your option before the Date of Grant or
after the expiration of the option’s term.  The term of your option expires,
subject to the provisions of Section 5(h) of the Plan, upon the earliest of the
following:

(a)        immediately upon the termination of your Continuous Service for
Cause;

(b)       ninety (90) days after the termination of your Continuous Service for
any reason other than Cause, your Disability or your death (except as otherwise
provided in Section 8(d) below); provided, however, that if during any part of
such ninety (90) day period your option is not exercisable solely because of the
condition set forth in the section above regarding “Securities Law Compliance,”
your option will not expire until the earlier of the Expiration Date or until it
has been exercisable for an aggregate period of ninety (90) days after the
termination of your Continuous Service; provided further, if during any part of
such ninety (90) day period, the sale of any Common Stock received upon exercise
of your option would violate the Company’s insider trading policy, then your
option will not expire until the earlier of the Expiration Date or until it has
been exercisable for an aggregate period of ninety (90) days after the
termination of your Continuous Service during which the sale of the Common Stock
received upon exercise of your option would not be in violation of the Company’s
insider trading policy.  Notwithstanding the foregoing, if (i) you are a
Non-Exempt Employee, (ii) your Continuous Service terminates within six (6)
months after the Date of Grant, and (iii) you have vested in a portion of your
option at the time of your termination of Continuous Service, your option will
not expire until the earlier





2




of (x) the later of (A) the date that is seven (7) months after the Date of
Grant, and (B) the date that is ninety (90) days after the termination of your
Continuous Service, and (y) the Expiration Date;

(c)        twelve (12) months after the termination of your Continuous Service
due to your Disability (except as otherwise provided in Section 7(d)) below;

(d)       eighteen (18) months after your death if you die either during your
Continuous Service or within ninety (90) days after your Continuous Service
terminates for any reason other than Cause;

(e)        the Expiration Date indicated in your Grant Notice; or

(f)        the day before the tenth (10th) anniversary of the Date of Grant.

If your option is an Incentive Stock Option, note that to obtain the federal
income tax advantages associated with an Incentive Stock Option, the Code
requires that at all times beginning on the Date of Grant and ending on the day
three (3) months before the date of your option’s exercise, you must be an
employee of the Company or an Affiliate, except in the event of your death or
Disability.  The Company has provided for extended exercisability of your option
under certain circumstances for your benefit but cannot guarantee that your
option will necessarily be treated as an Incentive Stock Option if you continue
to provide services to the Company or an Affiliate as a Consultant or Director
after your employment terminates or if you otherwise exercise your option more
than three (3) months after the date your employment with the Company or an
Affiliate terminates.

8.         EXERCISE.

(a)        You may exercise the vested portion of your option (and the unvested
portion of your option if your Grant Notice so permits) during its term by (i)
delivering a Notice of Exercise (in a form designated by the Company) or
completing such other documents and/or procedures designated by the Company for
exercise and (ii) paying the exercise price and any applicable withholding taxes
to the Company’s Secretary, stock plan administrator, or such other person as
the Company may designate, together with such additional documents as the
Company may then require.

(b)       By exercising your option you agree that, as a condition to any
exercise of your option, the Company may require you to enter into an
arrangement providing for the payment by you to the Company of any tax
withholding obligation of the Company arising by reason of (i) the exercise of
your option, (ii) the lapse of any substantial risk of forfeiture to which the
shares of Common Stock are subject at the time of exercise, or (iii) the
disposition of shares of Common Stock acquired upon such exercise.

(c)        If your option is an Incentive Stock Option, by exercising your
option you agree that you will notify the Company in writing within fifteen (15)
days after the date of any disposition of any of the shares of the Common Stock
issued upon exercise of your option that occurs within two (2) years after the
Date of Grant or within one (1) year after such shares of Common Stock are
transferred upon exercise of your option.

9.         TRANSFERABILITY.  Except as otherwise provided in this Section 9,
your option is not transferable, except by will or by the laws of descent and
distribution, and is exercisable during your life only by you.





3




(a)        Certain Trusts.  Upon receiving written permission from the Board or
its duly authorized designee, you may transfer your option to a trust if you are
considered to be the sole beneficial owner (determined under Section 671 of the
Code and applicable state law) while the option is held in the trust.  You and
the trustee must enter into transfer and other agreements required by the
Company.

(b)       Domestic Relations Orders.  Upon receiving written permission from the
Board or its duly authorized designee, and provided that you and the designated
transferee enter into transfer and other agreements required by the Company, you
may transfer your option pursuant to the terms of a domestic relations order,
official marital settlement agreement or other divorce or separation instrument
as permitted by Treasury Regulation 1.421-1(b)(2) that contains the information
required by the Company to effectuate the transfer.  You are encouraged to
discuss the proposed terms of any division of this option with the Company prior
to finalizing the domestic relations order or marital settlement agreement to
help ensure the required information is contained within the domestic relations
order or marital settlement agreement.  If this option is an Incentive Stock
Option, this option may be deemed to be a Nonstatutory Stock Option as a result
of such transfer.

(c)        Beneficiary Designation.  Upon receiving written permission from the
Board or its duly authorized designee, you may, by delivering written notice to
the Company, in a form approved by the Company and any broker designated by the
Company to handle option exercises, designate a third party who, on your death,
will thereafter be entitled to exercise this option and receive the Common Stock
or other consideration resulting from such exercise.  In the absence of such a
designation, your executor or administrator of your estate will be entitled to
exercise this option and receive, on behalf of your estate, the Common Stock or
other consideration resulting from such exercise.

10.       OPTION NOT A SERVICE CONTRACT.  Your option is not an employment or
service contract, and nothing in your option will be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or an Affiliate, or of the Company or an Affiliate to continue your
employment.  In addition, nothing in your option will obligate the Company or an
Affiliate, their respective stockholders, boards of directors, officers or
employees to continue any relationship that you might have as a Director or
Consultant for the Company or an Affiliate.

11.       WITHHOLDING OBLIGATIONS.

(a)        At the time you exercise your option, in whole or in part, and at any
time thereafter as requested by the Company, you hereby authorize withholding
from payroll and any other amounts payable to you, and otherwise agree to make
adequate provision for (including by means of a “same day sale” pursuant to a
program developed under Regulation T as promulgated by the Federal Reserve Board
to the extent permitted by the Company), any sums required to satisfy the
federal, state, local and foreign tax withholding obligations of the Company or
an Affiliate, if any, which arise in connection with the exercise of your
option.

(b)       If this option is a Nonstatutory Stock Option, then upon your request
and subject to approval by the Company, and compliance with any applicable legal
conditions or restrictions, the Company may withhold from fully vested shares of
Common Stock otherwise issuable to you upon the exercise of your option a number
of whole shares of Common Stock having a Fair Market Value, determined by the
Company as of the date of exercise, not in excess of the maximum amount of tax
required to be withheld by law (or such lower amount as may be necessary to
avoid classification of your option as a liability for financial accounting
purposes).    Notwithstanding the filing of such election, shares of Common
Stock shall be withheld solely from fully vested shares of Common Stock
determined as of the date of exercise of your option that are otherwise issuable
to you upon such exercise.  Any





4




adverse consequences to you arising in connection with such share withholding
procedure shall be your sole responsibility.

(c)        You may not exercise your option unless the tax withholding
obligations of the Company and/or any Affiliate are satisfied.  Accordingly, you
may not be able to exercise your option when desired even though your option is
vested, and the Company will have no obligation to issue a certificate for such
shares of Common Stock or release such shares of Common Stock from any escrow
provided for herein, if applicable, unless such obligations are satisfied.

12.       TAX CONSEQUENCES. You hereby agree that the Company does not have a
duty to design or administer the Plan or its other compensation programs in a
manner that minimizes your tax liabilities. You will not make any claim against
the Company, or any of its Officers, Directors, Employees or Affiliates related
to tax liabilities arising from your option or your other compensation. In
particular, you acknowledge that this option is exempt from Section 409A of the
Code only if the exercise price per share specified in the Grant Notice is at
least equal to the “fair market value” per share of the Common Stock on the Date
of Grant and there is no other impermissible deferral of compensation associated
with the option.

13.       NOTICES.  Any notices provided for in your option or the Plan will be
given in writing (including electronically) and will be deemed effectively given
upon receipt or, in the case of notices delivered by mail by the Company to you,
five (5) days after deposit in the United States mail, postage prepaid,
addressed to you at the last address you provided to the Company.  The Company
may, in its sole discretion, decide to deliver any documents related to
participation in the Plan and this option by electronic means or to request your
consent to participate in the Plan by electronic means.  By accepting this
option, you consent to receive such documents by electronic delivery and to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.

14.       GOVERNING PLAN DOCUMENT.  Your option is subject to all the provisions
of the Plan, the provisions of which are hereby made a part of your option, and
is further subject to all interpretations, amendments, rules and regulations,
which may from time to time be promulgated and adopted pursuant to the Plan.  If
there is any conflict between the provisions of your option and those of the
Plan, the provisions of the Plan will control.  In addition, your option (and
any compensation paid or shares issued under your option) is subject to
recoupment in accordance with The Dodd–Frank Wall Street Reform and Consumer
Protection Act and any implementing regulations thereunder, any clawback policy
adopted by the Company and any compensation recovery policy otherwise required
by applicable law.

15.       OTHER DOCUMENTS.  You hereby acknowledge receipt of and the right to
receive a document providing the information required by Rule 428(b)(1)
promulgated under the Securities Act, which includes the Plan prospectus.  In
addition, you acknowledge receipt of the Company’s policy permitting certain
individuals to sell shares only during certain “window” periods and the
Company’s insider trading policy, in effect from time to time.

16.       EFFECT ON OTHER EMPLOYEE BENEFIT PLANS.  The value of this option will
not be included as compensation, earnings, salaries, or other similar terms used
when calculating your benefits under any employee benefit plan sponsored by the
Company or any Affiliate, except as such plan otherwise expressly provides. The
Company expressly reserves its rights to amend, modify, or terminate any of the
Company’s or any Affiliate’s employee benefit plans.

17.       VOTING RIGHTS.  You will not have voting or any other rights as a
stockholder of the Company with respect to the shares to be issued pursuant to
this option until such shares are issued to





5




you.   Upon such issuance, you will obtain full voting and other rights as a
stockholder of the Company.  Nothing contained in this option, and no action
taken pursuant to its provisions, will create or be construed to create a trust
of any kind or a fiduciary relationship between you and the Company or any other
person.

18.       SEVERABILITY.  If all or any part of this Option Agreement or the Plan
is declared by any court or governmental authority to be unlawful or invalid,
such unlawfulness or invalidity will not invalidate any portion of this Option
Agreement or the Plan not declared to be unlawful or invalid.  Any Section of
this Option Agreement (or part of such a Section) so declared to be unlawful or
invalid shall, if possible, be construed in a manner which will give effect to
the terms of such Section or part of a Section to the fullest extent possible
while remaining lawful and valid.

19.       MISCELLANEOUS.

(a)        The rights and obligations of the Company under your option will be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder will inure to the benefit of, and be enforceable by the
Company’s successors and assigns.

(b)       You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your option.

(c)        You acknowledge and agree that you have reviewed your option in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your option, and fully understand all provisions of your
option.

(d)       This Option Agreement will be subject to all applicable laws, rules,
and regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

(e)        All obligations of the Company under the Plan and this Option
Agreement will be binding on any successor to the Company, whether the existence
of such successor is the result of a direct or indirect purchase, merger,
consolidation, or otherwise, of all or substantially all of the business and/or
assets of the Company.

 

***

 

This Option Agreement will be deemed to be signed by you upon the signing by you
of the Stock Option Grant Notice to which it is attached.

 

 



6




ATTACHMENT II

2019 EQUITY INCENTIVE PLAN

 

 



1




ATTACHMENT III

NOTICE OF EXERCISE

 

 

 

MILLENDO THERAPEUTICS, INC.

 

 

Date of Exercise:

 

 

This constitutes notice to Millendo Therapeutics, Inc. (the “Company”) under my
stock option that I elect to purchase the below number of shares of Common Stock
of the Company (the “Shares”) for the price set forth below.

 

Type of option (check one):

Incentive  ☐

Nonstatutory  ☐

Stock option dated:

_______________

_______________

Number of Shares as
to which option is
exercised:

_______________

_______________

Certificates to be
issued in name of:

_______________

_______________

Total exercise price:

$______________

$______________

Cash payment delivered
herewith:

$______________

$______________

[Value of ________ Shares delivered herewith1:

$______________

$______________]

[Value of ________ Shares pursuant to net exercise2:

$______________

$______________]

[Regulation T Program (cashless exercise3):

$______________

$______________]

 

--------------------------------------------------------------------------------

1.Shares must meet the public trading requirements set forth in the
option.  Shares must be valued in accordance with the terms of the option being
exercised, and must be owned free and clear of any liens, claims, encumbrances
or security interests.  Certificates must be endorsed or accompanied by an
executed assignment separate from certificate.

2.The option must be a Nonstatutory Stock Option, and the Company must have
established net exercise procedures at the time of exercise, in order to utilize
this payment method.

3.Shares must meet the public trading requirements set forth in the option. 

 





1




By this exercise, I agree (i) to provide such additional documents as you may
require pursuant to the terms of the Millendo Therapeutics, Inc. 2019 Equity
Incentive Plan, (ii) to provide for the payment by me to you (in the manner
designated by you) of your withholding obligation, if any, relating to the
exercise of this option, and (iii) if this exercise relates to an incentive
stock option, to notify you in writing within fifteen (15) days after the date
of any disposition of any of the Shares issued upon exercise of this option that
occurs within two (2) years after the date of grant of this option or within one
(1) year after such Shares are issued upon exercise of this option.

 

 

Very truly yours,

 

 

 

 

 

2

